UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2460


TIMI STEPHEN JONES,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: June 8, 2017                                           Decided: June 20, 2017


Before MOTZ, AGEE, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


H. Glenn Fogle, Jr., THE FOGLE LAW FIRM, LLC, Atlanta, Georgia, for Petitioner.
Chad A. Readler, Acting Assistant Attorney General, Anthony C. Payne, Assistant
Director, Lance L. Jolley, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Timi Stephen Jones, a native and citizen of Liberia, petitions for review of an order

of the Board of Immigration Appeals (Board) denying his motion for reconsideration. We

have thoroughly reviewed the record and conclude that the Board did not abuse its

discretion by denying reconsideration. See Urbina v. Holder, 745 F.3d 736, 741 (4th Cir.

2014). Accordingly, we deny the petition for review. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                       PETITION DENIED




                                             2